Citation Nr: 0424395	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of pneumonia.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office that denied service connection 
for residuals of pneumonia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).  That was not clearly done in 
this case.

The basis for this remand is that appellant's VA Form 9, 
filed in April 2003, requested a Travel Board hearing at the 
RO.  A Travel Board hearing was scheduled for October 30, 
2003, but appellant's service representative advised RO a 
week prior to the hearing that appellant would not be able to 
attend the scheduled hearing.  The service representative did 
not state whether appellant wants to have the hearing 
rescheduled for a later date, or alternatively wants to waive 
the hearing and have the Board adjudicate the claim on the 
basis of the information now of record.

In an effort to resolve the question of appellant's intent, 
the Board sent a letter to appellant on July 20, 2004, asking 
appellant if he wants to waive the Travel Board hearing.  The 
letter stated that in the event appellant did not respond 
within one month, the Board would remand the case back down 
to RO to have another Travel Board scheduled.  Since one 
month has passed without a response from appellant, it is 
necessary to schedule a Travel Board hearing for appellant.  
Such hearings are scheduled at and by the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to claimed 
service connections for residuals of 
pneumonia are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised that lay 
evidence is acceptable as evidence 
regarding the visible manifestations of 
a disability, and should be advised to 
"give us all he's got" in regard to 
these claims.

2.  If additional evidence or argument 
is obtained, it should be reviewed by 
the RO.  If the benefits sought are not 
granted, a supplemental statement of 
the case should be issued in accordance 
with applicable procedures.  Then the 
hearing noted in paragraph 3 should be 
scheduled.  

3.  RO should schedule a Travel Board 
hearing for appellant, following the 
usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.704 (2003).  If he 
thereafter desires to withdraw the 
hearing request, he should do so in 
writing to the RO.

Thereafter, the case should be returned to the Board for 
appellate consideration.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




